GAYNOR, J.
By the delivery of the deed to the defendant Thompson by the deceased wife of the plaintiff with instructions to deliver it to the plaintiff on her death, no present title passed to the plaintiff; for in such a case title does not pass until the final delivery, although it is then deemed by relation back to have vested at the first delivery, in respect of all intervening rights. Hathaway v. Payne, 34 N. Y. 92; 3 Wash. Real Prop. bk. 3, c. 4, § 2, subd. 40, et seq.
Was the grantor therefore free to change her purpose and revoke the conveyance? The law is to the contrary, for the grant itself was complete, as the above authorities show. It was only the time of vesting that was postponed.
Judgment for the plaintiff.